 



EXHIBIT 10(b)
LIZ CLAIBORNE, INC.
2005 STOCK INCENTIVE PLAN
ARTICLE I
General
1.1     Purpose
      The Liz Claiborne, Inc. 2005 Stock Incentive Plan (the “Plan”) is designed
to provide certain key persons, on whose initiative and efforts the successful
conduct of the business of Liz Claiborne, Inc. (the “Company”) depends, and who
are responsible for the management, growth and protection of the business of the
Company, with incentives to: (a) enter into and remain in the service of the
Company, a Company subsidiary or a Company joint venture; (b) acquire a
proprietary interest in the success of the Company; (c) maximize their
performance; and (d) enhance the long-term performance of the Company (whether
directly or indirectly through enhancing the long-term performance of a Company
subsidiary or a Company joint venture). The Plan is also designed to provide
certain “performance-based” compensation to these key persons.
1.2     Administration
      (a) Administration by Committee; Constitution of Committee. The Plan shall
be administered by the Compensation Committee of the Board of Directors of the
Company (the “Board”) or such other committee or subcommittee as the Board may
designate or as shall be formed by the abstention or recusal of a non-Qualified
Member (as defined below) of such committee (the “Committee”). The members of
the Committee shall be appointed by, and serve at the pleasure of, the Board.
While it is intended that at all times that the Committee acts in connection
with the Plan, the Committee shall consist solely of Qualified Members, the
number of whom shall not be less than two, the fact that the Committee is not so
comprised will not invalidate any grant hereunder that otherwise satisfies the
terms of the Plan. A “Qualified Member” is both a “non-employee director” within
the meaning of Rule 16b-3 (“Rule 16b-3”) promulgated under the Securities
Exchange Act of 1934 (the “1934 Act”) and an “outside director” within the
meaning of section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”). If the Committee does not exist, or for any other reason determined by
the Board, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.
      (b) Committee’s Authority. The Committee shall have the authority (i) to
exercise all of the powers granted to it under the Plan, (ii) to construe,
interpret and implement the Plan and any Grant Certificates executed pursuant to
Section 2.1, (iii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules governing its own operations, (iv) to make
all determinations necessary or advisable in administering the Plan, (v) to
correct any defect, supply any omission and reconcile any inconsistency in the
Plan, and (vi) to amend the Plan to reflect changes in applicable law.
      (c) Committee Action; Delegation. Actions of the Committee shall be taken
by the vote of a majority of its members. Any action may be taken by a written
instrument signed by a majority of the Committee members, and action so taken
shall be fully as effective as if it had been taken by a vote at a meeting.
Notwithstanding the foregoing or any other provision of the Plan, the Committee
or, pursuant to Section 1.2(a), the Board, may delegate to one or more officers
of the Company the authority to designate the individuals (other than such
officer(s)), among those eligible to receive awards pursuant to the terms of the
Plan, who will receive rights or options under the Plan and the size of each
such grant, to the fullest extent permitted by Section 157 of the Delaware
General Corporation Law (or any successor provision thereto), provided that the
Committee shall itself grant awards to those individuals who could reasonably be
considered to be subject to the insider trading provisions of section 16 of the
1934 Act or whose awards could reasonably be expected to be subject to the
deduction limitations of section 162(m) of the Code.

1



--------------------------------------------------------------------------------



 



      (d) Determinations Final. The determination of the Committee on all
matters relating to the Plan or any Grant Certificate (as defined below) shall
be final, binding and conclusive.
      (e) Limit on Committee Members’ Liability. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any award thereunder.
1.3     Persons Eligible for Awards
      The persons eligible to receive awards under the Plan are those officers,
non-employee directors, and executive, managerial, professional or
administrative employees of, and consultants to, the Company, its subsidiaries
and its joint ventures (collectively, “key persons”) as the Committee in its
sole discretion shall select.
1.4     Types of Awards Under Plan
      Awards may be made under the Plan in the form of (a) incentive stock
options, (b) non-qualified stock options, (c) stock appreciation rights,
(d) dividend equivalent rights, (e) restricted stock, (f) restricted stock
units, (g) unrestricted stock, and (h) performance shares, all as more fully set
forth in Article II. The term “award” means any of the foregoing. No incentive
stock option may be granted to a person who is not an employee of the Company on
the date of grant.
1.5     Shares Available for Awards
      (a) Aggregate Number Available; Certificate Legends. The total number of
shares of common stock of the Company (“Common Stock”) with respect to which
awards may be granted pursuant to the Plan shall not exceed 5,000,000 shares, of
which no more than 2,000,000 of those shares in the aggregate may be granted
pursuant to restricted stock awards, restricted stock unit awards, unrestricted
stock awards or performance shares. Shares issued pursuant to the Plan may be
authorized but unissued Common Stock, authorized and issued Common Stock held in
the Company’s treasury or Common Stock acquired by the Company for the purposes
of the Plan. The Committee may direct that any stock certificate evidencing
shares issued pursuant to the Plan shall bear a legend setting forth such
restrictions on transferability as may apply to such shares. Stock appreciation
rights settled in shares of Common Stock shall be counted in full against the
number of shares available for award under the Plan, regardless of the number of
exercise gain shares issued upon the settlement of the stock appreciation right.
      (b) Adjustment Upon Changes in Common Stock. Upon certain changes in
Common Stock, the number of shares of Common Stock available for issuance with
respect to awards that may be granted under the Plan pursuant to Section 1.5(a),
shall be adjusted pursuant to Section 3.7(a).
      (c) Certain Shares to Become Available Again. The following shares of
Common Stock shall again become available for awards under the Plan: (i) any
shares that are subject to an award under the Plan and that remain unissued upon
the cancellation or termination of such award for any reason whatsoever;
(ii) any shares of restricted stock forfeited pursuant to Section 2.7(e),
provided that any dividends paid on such shares are also forfeited pursuant to
such Section 2.7(e); and (iii) any shares in respect of which a performance
share award is settled for cash.
      (d) Individual Limits. Except for the limits set forth in this
Section 1.5(d) and in Section 2.2(h), no provision of this Plan shall be deemed
to limit the number or value of shares with respect to which the Committee may
make awards to any eligible person.


        (i) Subject to adjustment as provided in Section 3.7(a), the total
number of shares of Common Stock with respect to which awards may be granted to
any one employee or consultant of the Company or a subsidiary during any one
calendar year shall not exceed 1,000,000 shares. Stock options and stock
appreciation rights granted and subsequently canceled or deemed to be canceled
in a calendar year count against this limit even after their cancellation.

2



--------------------------------------------------------------------------------



 





        (ii) Director Limit. The maximum number of shares of Common Stock with
respect to which awards may be granted to any non-employee director of the
Company during any one calendar year is 5,000 shares.

1.6     Definitions of Certain Terms
      (a) The “Fair Market Value” of a share of Common Stock on any day shall be
the closing price on the New York Stock Exchange as reported for such day in The
Wall Street Journal or, if no such price is reported for such day, the average
of the high bid and low asked price of Common Stock as reported for such day. If
no quotation is made for the applicable day, the Fair Market Value of a share of
Common Stock on such day shall be determined in the manner set forth in the
preceding sentence using quotations for the next preceding day for which there
were quotations, provided that such quotations shall have been made within the
ten (10) business days preceding the applicable day. Notwithstanding the
foregoing, if deemed necessary or appropriate by the Committee, the Fair Market
Value of a share of Common Stock on any day shall be determined by the
Committee. In no event shall the Fair Market Value of any share of Common Stock
be less than its par value.
      (b) The term “incentive stock option” means an option that is intended to
qualify for special federal income tax treatment pursuant to sections 421 and
422 of the Code as now constituted or subsequently amended, or pursuant to a
successor provision of the Code, and which is so designated in the applicable
Grant Certificate. Any option that is not specifically designated as an
incentive stock option shall under no circumstances be considered an incentive
stock option. Any option that is not an incentive stock option is referred to
herein as a “non-qualified stock option.”
      (c) A grantee shall be deemed to have a “termination of employment” upon
(i) the date the grantee ceases to be employed by, or to provide consulting
services for, the Company, any Company subsidiary or Company joint venture, or
any corporation (or any of its subsidiaries) which assumes the grantee’s award
in a transaction to which section 424(a) of the Code applies; or (ii) the date
the grantee ceases to be a Board member, provided, however, that in the case of
a grantee (x) who is, at the time of reference, both an employee or consultant
and a Board member, or (y) who ceases to be engaged as an employee, consultant
or Board member and immediately is engaged in another of such relationships with
the Company, any Company subsidiary or Company joint venture, the grantee shall
be deemed to have a “termination of employment” upon the later of the dates
determined pursuant to subparagraphs (i) and (ii) above. For purposes of clause
(i) above, a grantee who continues his or her employment or consulting
relationship with: (A) a Company subsidiary subsequent to its sale by the
Company, or (B) a Company joint venture subsequent to the Company’s sale of its
interests in such joint venture, shall have a termination of employment upon the
date of such sale. The Committee may in its discretion determine whether any
leave of absence constitutes a termination of employment for purposes of the
Plan and the impact, if any, of any such leave of absence on awards theretofore
made under the Plan.
      (d) The terms “parent corporation” and “subsidiary corporation” shall have
the meanings given them in sections 424(e) and (f) of the Code, respectively.
      (e) The term “employment” shall be deemed to mean an employee’s employment
with, or a consultant’s provision of services to, the Company, any Company
subsidiary or any Company joint venture and each Board member’s service as a
Board member.
      (f) The term “cause” in connection with a termination of employment by
reason of a dismissal for cause shall, except as provided for in Section 3.8,
mean:


        (i) to the extent that there is an employment, severance or other
agreement governing the relationship between the grantee and the Company, a
Company subsidiary or a Company joint venture, which agreement contains a
definition of “cause,” cause shall consist of those acts or omissions that would
constitute “cause” under such agreement; and otherwise,

3



--------------------------------------------------------------------------------



 





        (ii) the grantee’s termination of employment by the Company or an
affiliate on account of any one or more of the following:



        (A) any failure by the grantee substantially to perform the grantee’s
employment duties;           (B) any excessive unauthorized absenteeism by the
grantee;           (C) any refusal by the grantee to obey the lawful orders of
the Board or any other person or committee to whom the grantee reports;    
      (D) any act or omission by the grantee that is or may be injurious to the
Company, monetarily or otherwise;           (E) any act by the grantee that is
inconsistent with the best interests of the Company;           (F) the grantee’s
material violation of any of the Company’s policies, including, without
limitation, those policies relating to discrimination or sexual harassment;    
      (G) the grantee’s unauthorized (a) removal from the premises of the
Company or an affiliate of any document (in any medium or form) relating to the
Company or an affiliate or the customers or clients of the Company or an
affiliate or (b) disclosure to any person or entity of any of the Company’s, or
its affiliates’, confidential or proprietary information;           (H) the
grantee’s commission of any felony, or any other crime involving moral
turpitude; and           (I) the grantee’s commission of any act involving
dishonesty or fraud, or any act that constitutes misconduct resulting in a
restatement of the Company’s financial statements due to non-compliance with any
financial reporting requirement within the meaning of Section 304 of the
Sarbanes-Oxley Act of 2002.

      Any rights the Company may have hereunder in respect of the events giving
rise to cause shall be in addition to the rights the Company may have under any
other agreement with a grantee or at law or in equity. Any determination of
whether a grantee’s employment is (or is deemed to have been) terminated for
cause for purposes of the Plan or any award hereunder shall be made by the
Committee in its discretion. If, subsequent to a grantee’s voluntary termination
of employment or involuntary termination of employment without cause, it is
discovered that the grantee’s employment could have been terminated for cause,
the Committee may deem such grantee’s employment to have been terminated for
cause. A grantee’s termination of employment for cause shall be effective as of
the date of the occurrence of the event giving rise to cause, regardless of when
the determination of cause is made.
ARTICLE II
Awards Under the Plan
2.1     Certificates Evidencing Awards
      Each award granted under the Plan (except an award of unrestricted stock)
shall be evidenced by a written certificate (“Grant Certificate”) which shall
contain such provisions as the Committee may in its sole discretion deem
necessary or desirable. By accepting an award pursuant to the Plan, a grantee
thereby agrees that the award shall be subject to all of the terms and
provisions of the Plan and the applicable Grant Certificate.


2.2      Grant of Stock Options, Stock Appreciation Rights and Dividend
Equivalent Rights

      (a) Stock Option Grants. The Committee may grant incentive stock options
and non-qualified stock options (collectively, “options”) to purchase shares of
Common Stock from the Company, to such key persons, and in such amounts and
subject to such vesting and forfeiture provisions and other terms and
conditions, as the Committee shall determine in its sole discretion, subject to
the provisions of the Plan.

4



--------------------------------------------------------------------------------



 



      (b) Stock Appreciation Right Grants; Types of Stock Appreciation Rights.
The Committee may grant stock appreciation rights to such key persons, and in
such amounts and subject to such vesting and forfeiture provisions and other
terms and conditions, as the Committee shall determine in its sole discretion,
subject to the provisions of the Plan. The terms of a stock appreciation right
may provide that it shall be automatically exercised for a cash payment upon the
happening of a specified event that is outside the control of the grantee and
that it shall not be otherwise exercisable. Stock appreciation rights may be
granted in connection with all or any part of, or independently of, any option
granted under the Plan. A stock appreciation right granted in connection with a
non-qualified stock option may be granted at or after the time of grant of such
option. A stock appreciation right granted in connection with an incentive stock
option may be granted only at the time of grant of such option.
      (c) Nature of Stock Appreciation Rights. The grantee of a stock
appreciation right shall have the right, subject to the terms of the Plan and
the applicable Grant Certificate, to receive from the Company a number of shares
of Common Stock (valued at their Fair Market Value on the date of exercise of
the stock appreciation right) equal to (i) the excess of the Fair Market Value
of a share of Common Stock on the date of exercise of the stock appreciation
right over the Fair Market Value of a share of Common Stock on the date of grant
(or over the option exercise price if the stock appreciation right is granted in
connection with an option), multiplied by (ii) the number of shares with respect
to which the stock appreciation right is exercised. Upon the exercise of a stock
appreciation right granted in connection with an option, the number of shares
subject to the option shall be reduced by the number of shares with respect to
which the stock appreciation right is exercised. Upon the exercise of an option
in connection with which a stock appreciation right has been granted, the number
of shares subject to the stock appreciation right shall be reduced by the number
of shares with respect to which the option is exercised. Stock appreciation
rights settled in shares of Common Stock shall be counted in full against the
number of shares available for award under the Plan, regardless of the number of
exercise gain shares issued upon the settlement of the stock appreciation right.
      (d) Option Exercise Price. Each Grant Certificate with respect to an
option shall set forth the amount (the “option exercise price”) payable by the
grantee to the Company upon exercise of the option evidenced thereby. The option
exercise price per share shall be determined by the Committee in its sole
discretion; provided, however, that the option exercise price shall be at least
100% of the Fair Market Value of a share of Common Stock on the date the option
is granted, and provided further that in no event shall the option exercise
price be less than the par value of a share of Common Stock.
      (e) Exercise Period. Each Grant Certificate with respect to an option or
stock appreciation right shall set forth the periods during which the award
evidenced thereby shall be exercisable, whether in whole or in part. Such
periods shall be determined by the Committee in its sole discretion; provided,
however, that no stock option (or a stock appreciation right granted in
connection with an incentive stock option) shall be exercisable more than
7 years after the date of grant, and provided further that, except as and to the
extent that the Committee may otherwise provide pursuant to Sections 2.5, 3.7
or 3.8, no option or stock appreciation right shall be exercisable prior to the
first anniversary of the date of grant. (See the default exercise period
provided for under Sections 2.3(a) and (b).)
      (f) Dividend Equivalent Rights. The Committee may in its sole discretion
include in any Grant Certificate with respect to an option, stock appreciation
right or performance shares, a dividend equivalent right entitling the grantee
to receive amounts equal to the ordinary dividends that would be paid, during
the time such award is outstanding and unexercised, on the shares of Common
Stock covered by such award if such shares were then outstanding. In the event
such a provision is included in a Grant Certificate, the Committee shall
determine whether such payments shall be made in cash or in shares of Common
Stock, whether they shall be conditioned upon the exercise of the award to which
they relate, the time or times at which they shall be made, and such other
vesting and forfeiture provisions and other terms and conditions as the
Committee shall deem appropriate. Notwithstanding the foregoing, (i) no dividend
equivalent rights shall be conditioned on the exercise of any option or stock
appreciation right if and to the extent that such dividend equivalent right
would cause the compensation represented by such option or stock appreciation
right not to constitute performance-based compensation under section 162(m) of
the Code and (ii) no dividend equivalent right shall be granted to the extent
such dividend equivalent right shall result in the payment of any tax under
Section 409A of the Code.

5



--------------------------------------------------------------------------------



 



      (g) Incentive Stock Option Limitation: $100,000 Limitation. To the extent
that the aggregate Fair Market Value (determined as of the time the option is
granted) of the stock with respect to which incentive stock options are first
exercisable during any calendar year shall exceed $100,000, or such higher
amount as may be permitted from time to time under section 422 of the Code, such
options shall be treated as non-qualified stock options.
      (h) Incentive Stock Option Limitation: 10% Owners. Notwithstanding the
provisions of paragraphs (d) and (e) of this Section 2.2, an incentive stock
option may not be granted under the Plan to an individual who, at the time the
option is granted, owns stock possessing more than 10% of the total combined
voting power of all classes of stock of his or her employer corporation or of
its parent or subsidiary corporations (as such ownership may be determined for
purposes of section 422(b)(6) of the Code) unless (i) at the time such incentive
stock option is granted the option exercise price is at least 110% of the Fair
Market Value of the shares subject thereto and (ii) the incentive stock option
by its terms is not exercisable after the expiration of 5 years from the date it
is granted.


2.3      Exercise of Options and Stock Appreciation Rights

      Subject to the other provisions of this Article II, each option or stock
appreciation right granted under the Plan shall be exercisable as follows:
      (a) Beginning of Exercise Period. Unless the applicable Grant Certificate
otherwise provides, an option or stock appreciation right shall become
exercisable in three installments of 25%, 25% and 50%, respectively, of the
shares subject to such option or stock appreciation right; the first installment
shall become exercisable on the first anniversary of the date of grant and the
remaining two installments shall become exercisable, respectively, on the second
and third anniversaries of the date of grant.
      (b) End of Exercise Period. Unless the applicable Grant Certificate
otherwise provides, once an installment becomes exercisable, it shall remain
exercisable until the earlier of (i) the seventh anniversary of the date of
grant of the award or (ii) the expiration, cancellation or termination of the
award.
      (c) Timing and Extent of Exercise. Unless the applicable Grant Certificate
otherwise provides, (i) an option or stock appreciation right may be exercised
from time to time as to all or part of the shares as to which such award is then
exercisable and (ii) a stock appreciation right granted in connection with an
option may be exercised at any time when, and to the same extent that, the
related option may be exercised.
      (d) Notice of Exercise. An option or stock appreciation right shall be
exercised by the filing of a written notice with the Company or the Company’s
designated exchange agent (the “exchange agent”), on such form and in such
manner as the Committee shall in its sole discretion prescribe.
      (e) Payment of Exercise Price. Any written notice of exercise of an option
shall be accompanied by payment for the shares being purchased. Such payment
shall be made: (i) by certified or official bank check (or the equivalent
thereof acceptable to the Company or its exchange agent) for the full option
exercise price; or (ii) with the consent of the Committee, by delivery of shares
of Common Stock owned by the grantee (whether acquired by option exercise or
otherwise, provided that if such shares were acquired pursuant to the exercise
of a stock option, they were acquired at least six months prior to the option
exercise date or such other period as the Committee may from time to time
determine) having a Fair Market Value (determined as of the exercise date) equal
to all or part of the option exercise price and a certified or official bank
check (or the equivalent thereof acceptable to the Company or its exchange
agent) for any remaining portion of the full option exercise price; or (iii) at
the discretion of the Committee and to the extent permitted by law, by such
other provision, consistent with the terms of the Plan, as the Committee may
from time to time prescribe.
      (f) Delivery of Certificates Upon Exercise. Promptly after receiving
payment of the full option exercise price, or after receiving notice of the
exercise of a stock appreciation right, the Company or its exchange agent shall,
subject to the provisions of Section 3.2, deliver to the grantee or to such
other person as may then have the right to exercise the award, certificate or
certificates for the shares of Common Stock for which the award has been
exercised. If the method of payment employed upon option exercise so requires,
and if applicable law

6



--------------------------------------------------------------------------------



 



permits, a grantee may direct the Company, or its exchange agent, as the case
may be, to deliver the stock certificate(s) to the grantee’s stockbroker.
      (g) No Stockholder Rights. No grantee of an option or stock appreciation
right (or other person having the right to exercise such award) shall have any
of the rights of a stockholder of the Company with respect to shares subject to
such award until the issuance of a stock certificate to such person for such
shares. Except as otherwise provided in Section 1.5(b), no adjustment shall be
made for dividends, distributions or other rights (whether ordinary or
extraordinary, and whether in cash, securities or other property) for which the
record date is prior to the date such stock certificate is issued.


2.4      Compensation in Lieu of Exercise of an Option

      Upon written application of the grantee of an option, the Committee may in
its sole discretion determine to substitute, for the exercise of such option,
compensation to the grantee not in excess of the difference between the option
exercise price and the Fair Market Value of the shares covered by such written
application on the date of such application. Such compensation shall be in
shares of Common Stock, and the payment thereof may be subject to conditions,
all as the Committee shall determine in its sole discretion. In the event
compensation is substituted pursuant to this Section 2.4 for the exercise, in
whole or in part, of an option, the number of shares subject to the option shall
be reduced by the number of shares for which such compensation is substituted.


2.5      Termination of Employment; Death Subsequent to a Termination of
Employment

      (a) General Rule. Except to the extent otherwise provided in
paragraphs (b), (c), (d) or (e) of this Section 2.5 or Section 3.8, a grantee
who incurs a termination of employment may exercise any outstanding option or
stock appreciation right on the following terms and conditions: (i) exercise may
be made only to the extent that the grantee was entitled to exercise the award
on the termination of employment date; and (ii) exercise must occur within three
months after termination of employment but in no event after the original
expiration date of the award.
      (b) Dismissal for Cause; Resignation. If a grantee incurs a termination of
employment as the result of a dismissal for cause or resignation without the
Company’s prior consent, all options and stock appreciation rights not
theretofore exercised shall terminate upon the commencement of business on the
date of the grantee’s termination of employment.
      (c) Retirement. If a grantee incurs a termination of employment as the
result of retirement, then any outstanding option or stock appreciation right
shall be exercisable on the following terms and conditions: (i) exercise may be
made only to the extent that the grantee was entitled to exercise the award on
the termination of employment date; and (ii) exercise must occur by the earlier
of (A) the third anniversary of such termination of employment, or (B) the
original expiration date of the award. For this purpose “retirement” shall mean
a grantee’s termination of employment, under circumstances other than those
described in paragraph (b) above, on or after: (x) the grantee’s 65th birthday,
(y) the date on which the grantee has attained age 60 and completed at least six
years of vesting service (within the meaning of the Company’s 401(k) Savings and
Profit Sharing Plan, as it may be amended from time to time) or (z) if approved
by the Committee, on or after the grantee has completed at least 20 years of
vesting service.
      (d) Disability. If a grantee incurs a termination of employment by reason
of a disability (as defined below), then any outstanding option or stock
appreciation right shall be exercisable on the following terms and conditions:
(i) exercise may be made only to the extent that the grantee was entitled to
exercise the award on the termination of employment date; and (ii) exercise must
occur by the earlier of (A) the first anniversary of the grantee’s termination
of employment, or (B) the original expiration date of the award. For this
purpose “disability” shall mean: (x) except in connection with an incentive
stock option, any physical or mental condition that would qualify a grantee for
a disability benefit under the long-term disability plan maintained by the
Company or, if there is no such plan, a physical or mental condition that
prevents the grantee from performing the essential functions of the grantee’s
position (with or without reasonable accommodation) for a period of six
consecutive months and (y) in connection with an incentive stock option, a
disability described in

7



--------------------------------------------------------------------------------



 



section 422(c)(6) of the Code. The existence of a disability shall be determined
by the Committee in its absolute discretion.
      (e) Death.


        (i) Termination of Employment as a Result of Grantee’s Death. If a
grantee incurs a termination of employment as the result of death, then any
outstanding option or stock appreciation right shall be exercisable on the
following terms and conditions: (A) exercise may be made only to the extent that
the grantee was entitled to exercise the award on the date of death; and
(B) exercise must occur by the earlier of (1) the first anniversary of the
grantee’s termination of employment, or (2) the original expiration date of the
award.           (ii) Death Subsequent to a Termination of Employment. If a
grantee dies subsequent to incurring a termination of employment but prior to
the expiration of the exercise period with respect to a stock option or a stock
appreciation right (as provided by paragraphs (a), (c), or (d) above), then the
award shall remain exercisable until the earlier to occur of (A) the first
anniversary of the grantee’s date of death or (B) the original expiration date
of the award.           (iii) Restrictions on Exercise Following Death. Any such
exercise of an award following a grantee’s death shall be made only by the
grantee’s executor or administrator or other duly appointed representative
reasonably acceptable to the Committee, unless the grantee’s will specifically
disposes of such award, in which case such exercise shall be made only by the
recipient of such specific disposition. If a grantee’s personal representative
or the recipient of a specific disposition under the grantee’s will shall be
entitled to exercise any award pursuant to the preceding sentence, such
representative or recipient shall be bound by all the terms and conditions of
the Plan and the applicable Grant Certificate which would have applied to the
grantee including, without limitation, the provisions of Sections 3.2 and 3.8
hereof.

      (f) Special Rules for Incentive Stock Options. No option that remains
exercisable for more than three months following a grantee’s termination of
employment for any reason other than death (including death within three months
after the termination of employment or within one year after a termination due
to disability) or disability, or for more than one year following a grantee’s
termination of employment as the result of disability, may be treated as an
incentive stock option.
      (g) Committee Discretion. The Committee, in the applicable Grant
Certificate, may waive or modify the application of the foregoing provisions of
this Section 2.5.


2.6      Transferability of Options and Stock Appreciation Rights

      Except as otherwise provided in an applicable Grant Certificate evidencing
an option or stock appreciation right, during the lifetime of a grantee, each
option or stock appreciation right granted to a grantee shall be exercisable
only by the grantee, and no option or stock appreciation right shall be
assignable or transferable otherwise than by will or by the laws of descent and
distribution. The Committee may, in any applicable Grant Certificate evidencing
an option (other than an incentive stock option to the extent inconsistent with
the requirements of section 422 of the Code applicable to incentive stock
options), permit a grantee to transfer all or some of the options to (A) the
grantee’s spouse, children or grandchildren (“Immediate Family Members”), (B) a
trust or trusts for the exclusive benefit of such Immediate Family Members, or
(C) other parties approved by the Committee in its absolute discretion.
Following any such transfer, any transferred options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
the transfer.


2.7      Grant of Restricted Stock

      (a) Restricted Stock Grants. The Committee may grant restricted shares of
Common Stock to such key persons, in such amounts, and subject to such vesting
and forfeiture provisions and other terms and conditions as the Committee shall
determine in its sole discretion, subject to the provisions of the Plan.
Restricted stock awards may be made independently of or in connection with any
other award under the Plan.

8



--------------------------------------------------------------------------------



 



A grantee of a restricted stock award shall have no rights with respect to such
award unless such grantee accepts the award within such period as the Committee
shall specify by accepting delivery of a Grant Certificate in such form as the
Committee shall determine and, in the event the restricted shares are newly
issued by the Company, makes payment to the Company or its exchange agent by
certified or official bank check (or the equivalent thereof acceptable to the
Company) in an amount at least equal to the par value of the shares covered by
the award.
      (b) Issuance of Stock Certificate(s). Promptly after a grantee accepts a
restricted stock award, the Company or its exchange agent shall, at the
Company’s option, issue to the grantee a stock certificate or stock certificates
for the shares of Common Stock covered by the award or shall establish an
account evidencing ownership of the stock in uncertificated form. Upon the
issuance of such stock certificate(s), or establishment of such account, the
grantee shall have the rights of a stockholder with respect to the restricted
stock, subject to: (i) the nontransferability restrictions and forfeiture
provision described in paragraphs (d) and (e) of this Section 2.7; (ii) in the
Committee’s discretion, a requirement that any dividends paid on such shares
shall be held in escrow until all restrictions on such shares have lapsed; and
(iii) any other restrictions and conditions contained in the applicable Grant
Certificate.
      (c) Custody of Stock Certificate(s). Unless the Committee shall otherwise
determine, any stock certificates issued evidencing shares of restricted stock
shall remain in the possession of the Company until such shares are free of any
restrictions specified in the applicable Grant Certificate. The Committee may
direct that such stock certificate(s) bear a legend setting forth the applicable
restrictions on transferability.
      (d) Nontransferability. Shares of restricted stock may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
otherwise specifically provided in this Plan or the applicable Grant
Certificate. The Committee at the time of grant shall specify the date or dates
(which may depend upon or be related to a period of continued employment with
the Company, the attainment of performance goals or other conditions or a
combination of such conditions) on which the nontransferability of the
restricted stock shall lapse, provided, however, that, subject to Section 2.11
of the Plan and except to the extent based upon the attainment of performance
goals, the nontransferability shall not lapse in full until the third
anniversary of the grant date and no portion of the nontransferability shall
lapse before the first anniversary of the grant date.
      (e) Consequence of Termination of Employment. Except as expressly provided
in Section 3.8 or as may otherwise be provided by the Committee at any time
prior to a grantee’s termination of employment, a grantee’s termination of
employment for any reason (including death) shall cause the immediate forfeiture
of all shares of restricted stock that have not yet vested as of the date of
such termination of employment. All dividends paid on such shares also shall be
forfeited, whether by termination of any escrow arrangement under which such
dividends are held, by the grantee’s repayment of dividends received directly,
or otherwise.


2.8      Grant of Restricted Stock Units

      (a) Restricted Stock Unit Grants. The Committee may grant awards of
restricted stock units to such key persons, in such amounts, and subject to such
terms and conditions as the Committee shall determine in its discretion, subject
to the provisions of the Plan. Restricted stock units may be awarded
independently of or in connection with any other award under the Plan. A grantee
of a restricted stock unit award shall have no rights with respect to such award
unless such grantee accepts the award within such period as the Committee shall
specify by accepting delivery of a Grant Certificate in such form as the
Committee shall determine. A grant of a restricted stock unit entitles the
grantee to receive a share of Common Stock on the date that such restricted
stock unit vests.
      (b) Vesting. Restricted stock units may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in this Plan or the applicable Grant Certificate. The
Committee at the time of grant shall specify the date or dates (which may depend
upon or be related to a period of continued employment with the Company, the
attainment of performance goals or other conditions or a combination of such
conditions) on which the restricted stock units shall vest, provided, however,
that, subject to Section 2.11 and except to the extent based upon the attainment
of performance

9



--------------------------------------------------------------------------------



 



goals, an award of restricted stock units shall not vest in full until the third
anniversary of the grant date and no portion of the award shall vest before the
first anniversary of the grant date.
      (c) Consequence of Termination of Employment. Except as expressly provided
in Section 3.8 or as may otherwise be provided by the Committee at any time
prior to a grantee’s termination of employment, a grantee’s termination of
employment for any reason (including death) shall cause the immediate forfeiture
of all restricted stock units that have not yet vested as of the date of such
termination of employment.


2.9      Grant of Unrestricted Stock

      The Committee may grant (or sell at a purchase price at least equal to par
value) shares of Common Stock free of restrictions under the Plan, to such key
persons and in such amounts and subject to such forfeiture provisions as the
Committee shall determine in its sole discretion. Shares may be thus granted or
sold in respect of past services or other valid consideration, provided,
however, that any such awards to officers or directors shall involve a number of
shares determined by the Committee as being reasonable and shall be identified
as being granted in lieu of salary or cash bonus.


2.10      Grant of Performance Shares

      (a) Performance Share Grants. The Committee may grant performance share
awards to such key persons, and in such amounts and subject to such vesting and
forfeiture provisions and other terms and conditions, as the Committee shall in
its sole discretion determine, subject to the provisions of the Plan. Such an
award shall entitle the grantee to acquire shares of Common Stock, or to be paid
the value thereof in cash, as the Committee shall determine, if specified
performance goals are met. Performance shares may be awarded independently of,
or in connection with, any other award under the Plan. A grantee shall have no
rights with respect to a performance share award unless such grantee accepts the
award by accepting delivery of a Grant Certificate at such time and in such form
as the Committee shall determine.
      (b) Stockholder Rights. The grantee of a performance share award will have
the rights of a stockholder only as to shares for which a stock certificate has
been issued pursuant to the award or for which an account has been established
evidencing ownership of the stock in uncertificated form and not with respect to
any other shares subject to the award.
      (c) Consequence of Termination of Employment. Except as expressly provided
in Section 3.8 or as may otherwise be provided by the Committee at any time
prior to a grantee’s termination of employment, the rights of a grantee of a
performance share award shall automatically terminate upon the grantee’s
termination of employment by the Company and its subsidiaries for any reason
(including death).
      (d) Payment of Award. The grantee of a performance share award shall
receive the shares of Common Stock or cash payment subject to such award as soon
as practicable following the satisfaction of the applicable performance goals,
but in no event later than 21/2 months after the year in which the performance
goals were satisfied.
      (e) Tandem Grants; Effect on Exercise. Except as otherwise specified by
the Committee, (i) a performance share award granted in tandem with an option
may be exercised only while the option is exercisable, (ii) the exercise of a
performance share award granted in tandem with any other award shall reduce the
number of shares subject to such other award in the manner specified in the
applicable Grant Certificate, and (iii) the exercise of any award granted in
tandem with a performance share award shall reduce the number of shares subject
to the performance share award in the manner specified in the applicable Grant
Certificate.
      (f) Nontransferability. Performance shares may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in this Plan or the applicable Grant Certificate.

10



--------------------------------------------------------------------------------



 





2.11      Committee Discretion with Respect to Nontransferability

      If the Committee determines that it is in the best interests of the
Company, the Committee, in the applicable Grant Certificate, may waive or modify
the minimum periods of nontransferability set forth in Sections 2.7(d)
and 2.8(b) with respect to an aggregate of 250,000 shares of Common Stock.


2.12      Right of Recapture

      If at any time after the date on which a grantee has been granted or
become vested in an award pursuant to the achievement of performance goals under
this Article II or Section 3.9, the Committee determines that the earlier
determination as to the achievement of the performance goals was based on
incorrect data and that in fact the performance goals had not been achieved or
had been achieved to a lesser extent than originally determined, then (i) any
award or portion of an award granted based on such incorrect determination shall
be forfeited, (ii) any award or portion of an award that became vested based on
such incorrect determination shall be deemed to be not vested, and (iii) any
amounts paid to the grantee based on such incorrect determination shall be paid
by the grantee to the Company upon notice from the Company.
ARTICLE III
Miscellaneous


3.1      Amendment of the Plan; Modification of Awards

      (a) Amendment of the Plan. Subject to Section 3.1(b), the Board may from
time to time suspend, discontinue, revise or amend the Plan in any respect
whatsoever, except that no such amendment shall materially impair any rights or
materially increase any obligations under any award theretofore made under the
Plan without the consent of the grantee (or, upon the grantee’s death, the
person having the right to exercise the award). For purposes of this
Section 3.1, any action of the Board or the Committee that in any way alters or
affects the tax treatment of any award or that in the sole discretion of the
Board is necessary to prevent an award from being subject to tax under
Section 409A of the Code shall not be considered to materially impair any rights
of any grantee.
      (b) Stockholder Approval Requirement. Stockholder approval shall be
required with respect to any amendment to the Plan (i) which increases the
aggregate number of shares which may be issued pursuant to incentive stock
options or changes the class of employees eligible to receive such options,
(ii) which otherwise materially increases the benefits under the Plan, (iii) to
the extent required by applicable stock exchange rules, or (iv) to the extent
the Board determines that stockholder approval is necessary to enable awards
under the Plan to comply with Sections 422 or 162(m) of the Code.
      (c) Modification of Awards. The Committee may cancel any award under the
Plan. The Committee also may amend any outstanding Grant Certificate, including,
without limitation, by amendment which would: (i) accelerate the time or times
at which the award becomes unrestricted or vested or may be exercised;
(ii) waive or amend any goals, restrictions or conditions set forth in the Grant
Certificate; or (iii) waive or amend the operation of Section 2.5 with respect
to the termination of the award upon termination of employment, provided
however, that no such amendment may lower the exercise price of an outstanding
option or stock appreciation right. However, any such cancellation or amendment
(other than an amendment pursuant to Sections 3.7 or 3.8(b)) that materially
impairs the rights or materially increases the obligations of a grantee under an
outstanding award shall be made only with the consent of the grantee (or, upon
the grantee’s death, the person having the right to exercise the award). Under
no circumstances may the Committee modify an award in a manner that would cause
the award to be subject to tax under Section 409A of the Code.


3.2      Consent Requirement

      (a) No Plan Action without Required Consent. If the Committee shall at any
time determine that any Consent (as hereinafter defined) is necessary or
desirable as a condition of, or in connection with, the granting

11



--------------------------------------------------------------------------------



 



of any award under the Plan, the issuance or purchase of shares or other rights
thereunder, or the taking of any other action thereunder (each such action being
hereinafter referred to as a “Plan Action”), then such Plan Action shall not be
taken, in whole or in part, unless and until such Consent shall have been
effected or obtained to the full satisfaction of the Committee.
      (b) Consent Defined. The term “Consent” as used herein with respect to any
Plan Action means (i) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state or
local law, rule or regulation, (ii) any and all written agreements and
representations by the grantee with respect to the disposition of shares, or
with respect to any other matter, which the Committee shall deem necessary or
desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made and (iii) any and all consents,
clearances and approvals in respect of a Plan Action by any governmental or
other regulatory bodies.


3.3      Nonassignability

      Except as provided in Sections 2.5(e), 2.6, 2.7(d) and 2.10(f): (a) no
award or right granted to any person under the Plan or under any Grant
Certificate shall be assignable or transferable other than by will or by the
laws of descent and distribution; and (b) all rights granted under the Plan or
any Grant Certificate shall be exercisable during the life of the grantee only
by the grantee or the grantee’s legal representative.


3.4      Requirement of Notification of Election Under Section 83(b) of the Code

      If any grantee shall, in connection with the acquisition of shares of
Common Stock under the Plan, make the election permitted under section 83(b) of
the Code (i.e., an election to include in gross income in the year of transfer
the amounts specified in section 83(b)), such grantee shall notify the Company
of such election within 10 days of filing notice of the election with the
Internal Revenue Service, in addition to any filing and notification required
pursuant to regulations issued under the authority of Code section 83(b).


3.5      Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code

      Each grantee of an incentive stock option shall notify the Company of any
disposition of shares of Common Stock issued pursuant to the exercise of such
option under the circumstances described in section 421(b) of the Code (relating
to certain disqualifying dispositions), within 10 days of such disposition.


3.6      Withholding Taxes

      (a) With Respect to Cash Payments. Whenever cash is to be paid pursuant to
an award under the Plan, the Company shall be entitled to deduct therefrom an
amount sufficient in its opinion to satisfy all federal, state and other
governmental tax withholding requirements related to such payment.
      (b) With Respect to Delivery of Common Stock. Whenever shares of Common
Stock are to be delivered pursuant to an award under the Plan, the Company shall
be entitled to require as a condition of delivery that the grantee remit to the
Company an amount sufficient in the opinion of the Company to satisfy all
federal, state and other governmental tax withholding requirements related
thereto. With the approval of the Committee, which the Committee shall have sole
discretion whether or not to give, the grantee may satisfy the foregoing
condition by electing to have the Company withhold from delivery shares having a
value equal to the amount of tax to be withheld. Such shares shall be valued at
their Fair Market Value as of the date on which the amount of tax to be withheld
is determined. Fractional share amounts shall be settled in cash. Such a
withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to an award.


3.7      Adjustment Upon Changes in Common Stock

      (a) Shares Available for Grants. In the event of any change in the number
of shares of Common Stock outstanding by reason of any stock dividend or split,
reverse stock split, recapitalization, merger, consolidation,

12



--------------------------------------------------------------------------------



 



combination or exchange of shares or similar corporate change, the maximum
number of shares of Common Stock with respect to which the Committee may grant
awards under Article II hereof, as described in Section 1.5(a), and the
individual annual limit described in Section 1.5(d), shall be appropriately
adjusted by the Committee. In the event of any change in the number of shares of
Common Stock outstanding by reason of any other event or transaction, the
Committee may, but need not, make such adjustments in the number and class of
shares of Common Stock with respect to which awards: (i) may be granted under
Article II hereof and (ii) granted to any one employee of the Company or a
subsidiary during any one calendar year, in each case as the Committee may deem
appropriate, unless such adjustment would cause any award that would otherwise
qualify as performance based compensation with respect to a “162(m) covered
employee” (as defined in Section 3.9(a)(i)), to cease to so qualify.
      (b) Outstanding Restricted Stock, Restricted Stock Units and Performance
Shares. Unless the Committee in its absolute discretion otherwise determines,
any securities or other property (including dividends paid in cash) received by
a grantee with respect to a share of restricted stock, which has not yet vested,
as a result of any dividend, stock split, reverse stock split, recapitalization,
merger, consolidation, combination, exchange of shares or otherwise, will not
vest until such share of restricted stock vests, and shall be promptly deposited
with the Company or other custodian designated pursuant to Section 2.7(c)
hereof.
      The Committee may, in its absolute discretion, adjust any grant of
restricted stock units or performance shares payable in shares of Common Stock,
to reflect any dividend, stock split, reverse stock split, recapitalization,
merger, consolidation, combination, exchange of shares or similar corporate
change as the Committee may deem appropriate to prevent the enlargement or
dilution of rights of grantees.
      (c) Outstanding Options, Stock Appreciation Rights and Dividend Equivalent
Rights — Increase or Decrease in Issued Shares Without Consideration. Subject to
any required action by the stockholders of the Company, in the event of any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or consolidation of shares of Common Stock or the payment of
a stock dividend (but only on the shares of Common Stock), or any other increase
or decrease in the number of such shares effected without receipt of
consideration by the Company, the Committee shall proportionally adjust the
number of shares of Common Stock subject to each outstanding option and stock
appreciation right, the exercise price-per-share of Common Stock of each such
option and stock appreciation right and the number of any related dividend
equivalent rights.
      (d) Outstanding Options, Stock Appreciation Rights and Dividend Equivalent
Rights — Certain Mergers. Subject to any required action by the stockholders of
the Company, in the event that the Company shall be the surviving corporation in
any merger or consolidation (except a merger or consolidation as a result of
which the holders of shares of Common Stock receive securities of another
corporation), each option, stock appreciation right and dividend equivalent
right outstanding on the date of such merger or consolidation shall pertain to
and apply to the securities which a holder of the number of shares of Common
Stock subject to such option, stock appreciation right or dividend equivalent
right would have received in such merger or consolidation.
      (e) Outstanding Options, Stock Appreciation Rights and Dividend Equivalent
Rights — Certain Other Transactions. In the event of (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets, (iii) a merger or consolidation involving the Company in which
the Company is not the surviving corporation or (iv) a merger or consolidation
involving the Company in which the Company is the surviving corporation but the
holders of shares of Common Stock receive securities of another corporation
and/or other property, including cash, the Committee shall, in its absolute
discretion, have the power to:


        (A) cancel, effective immediately prior to the occurrence of such event,
each option and stock appreciation right (including each dividend equivalent
right related thereto) outstanding immediately prior to such event (whether or
not then exercisable), and, in full consideration of such cancellation, pay to
the grantee to whom such option or stock appreciation right was granted an
amount in cash, for each share of Common Stock subject to such option or stock
appreciation right, respectively, equal to the excess of (x) the value, as
determined by the Committee in its absolute discretion, of the property

13



--------------------------------------------------------------------------------



 



  (including cash) received by the holder of a share of Common Stock as a result
of such event over (y) the exercise price of such option or stock appreciation
right; or           (B) provide for the exchange of each option and stock
appreciation right (including any related dividend equivalent right) outstanding
immediately prior to such event (whether or not then exercisable) for an option
on or stock appreciation right and dividend equivalent right with respect to, as
appropriate, some or all of the property which a holder of the number of shares
of Common Stock subject to such option or stock appreciation right would have
received and, incident thereto, make an equitable adjustment as determined by
the Committee in its absolute discretion in the exercise price of the option or
stock appreciation right, or the number of shares or amount of property subject
to the option, stock appreciation right or dividend equivalent right or, if
appropriate, provide for a cash payment to the grantee to whom such option or
stock appreciation right was granted in partial consideration for the exchange
of the option or stock appreciation right.

      (f) Outstanding Options, Stock Appreciation Rights and Dividend Equivalent
Rights — Other Changes. In the event of any change in the capitalization of the
Company or a corporate change other than those specifically referred to in
Sections 3.7(c), (d) or (e) hereof, the Committee may, in its absolute
discretion, make such adjustments in the number and class of shares subject to
options, stock appreciation rights and dividend equivalent rights outstanding on
the date on which such change occurs and in the per-share exercise price of each
such option and stock appreciation right as the Committee may consider
appropriate to prevent dilution or enlargement of rights. In addition, if and to
the extent the Committee determines it is appropriate, the Committee may elect
to cancel each option and stock appreciation right (including each dividend
equivalent right related thereto) outstanding immediately prior to such event
(whether or not then exercisable), and, in full consideration of such
cancellation, pay to the grantee to whom such option or stock appreciation right
was granted an amount in cash, for each share of Common Stock subject to such
option or stock appreciation right, respectively, equal to the excess of (i) the
Fair Market Value of Common Stock on the date of such cancellation over (ii) the
exercise price of such option or stock appreciation right.
      (g) No Other Rights. Except as expressly provided in the Plan, no grantee
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Common Stock subject to an award or the exercise price of
any option or stock appreciation right.


3.8      Change in Control

      (a) Change in Control Defined. For purposes of this Section 3.8, a “Change
in Control” shall be deemed to have occurred upon the happening of any of the
following events: (i) any “person,” including a “group,” as such terms are
defined in sections 13(d) and 14(d) of the 1934 Act and the rules promulgated
thereunder, becomes the beneficial owner, directly or indirectly, whether by
purchase or acquisition or agreement to act in concert or otherwise, of 35% or
more of the outstanding shares of Common Stock of the Company; (ii) the sale of
all or substantially all of the assets of the Company; or (iii) the election or
appointment during any 12-month period of a majority of the members of the Board
whose election or appointment is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election.
      (b) Effect of a Change in Control. Upon the occurrence of a Change in
Control:


        (i) to the extent permitted by law, the Committee may, in its sole
discretion, amend any Grant Certificate in such manner as it deems appropriate,
provided however, that no such amendment may lower the exercise price of an
outstanding option or stock appreciation right; and           (ii) if the
grantee’s employment is terminated by the grantee without good reasons (as
defined below in clause (c)) or by the Company (or any successor entity) for
cause (as defined below in

14



--------------------------------------------------------------------------------



 



  clause (d)), concurrent with or within one year following the Change in
Control, then unless the applicable Grant Certificate explicitly provides
otherwise, (1) the awards of the grantee shall at the time of such termination
become fully vested and immediately exercisable, and (2) the grantee may
exercise any outstanding option or stock appreciation right, until the earlier
of (A) the original expiration date of the award and (B) the later of (x) the
date provided for under the terms of Section 2.5 without reference to this
Section 3.8(b)(ii) and (y) the first anniversary of the grantee’s termination of
employment.

      (c) For purposes of this Section 3.8, “good reason” shall mean the
following:


        (i) to the extent that there is an employment, severance or other
agreement governing the relationship between the grantee and the Company, a
Company subsidiary or a Company joint venture, which agreement contains a
definition of “good reason,” good reason shall consist of the events (regardless
of whether any other reason, other than cause, for such termination exists or
has occurred, including, without limitation, other employment) that would
constitute “good reason” under such agreement; and otherwise,           (ii) the
occurrence of one or more of the following events (regardless of whether any
other reason, other than cause, for such termination exists or has occurred,
including, without limitation, other employment):



        (A) failure to elect or reelect or otherwise maintain grantee in the
offices or positions, or substantially equivalent offices or positions, of or
with the Company, which grantee held immediately prior to the Change of Control;
          (B) a significant adverse change in the nature or scope of the
authorities, powers, functions, duties or responsibilities attached to the
position with the Company which the grantee held immediately prior to the Change
in Control;           (C) a reduction by the Company, without the grantee’s
prior consent, in either (1) the grantee’s annual base salary immediately prior
to the Change in Control or (2) the grantee’s target bonus opportunity
(expressed as a percentage of grantee’s annual base salary) immediately prior to
the Change in Control;           (D) the Company’s requiring the grantee,
without the grantee’s prior consent, to be based more than fifty (50) miles from
the Company’s offices at which the grantee is based immediately prior to the
Change in Control (excluding for this purpose required travel on the Company’s
business to an extent substantially consistent with the grantee’s business
travel obligations immediately prior to the Change in Control), or, in the event
the grantee consents to any such relocation of his or her offices, the failure
by the Company to provide the grantee with all of the benefits of the Company’s
relocation policy as in effect immediately prior to the Change in Control;    
      (E) the failure by the Company, without the grantee’s prior consent, to
pay to the grantee any portion of the grantee’s current compensation (for
purposes of this clause (v), “current compensation” shall mean the grantee’s
annual base salary at the time of reference, plus the bonuses, if any, awarded
to grantee pursuant to the Company’s cash incentive bonus plan), or to pay to
the grantee any portion of any installment of deferred compensation under any
deferred compensation program of the Company within twenty (20) days after
request for payment by the grantee after such deferred compensation is due;    
      (F) the failure by the Company to continue in effect any then ongoing
compensation or benefit plan in which the grantee participates immediately prior
to the Change in Control and which is significant to the grantee’s total
compensation opportunity on either an annual or long-term basis, including, but
not limited to, this Plan, any other long-term incentive plan of the Company, or
any substitute plan for any of the foregoing adopted prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue the grantee’s participation therein on a basis not
significantly less favorable to grantee, in terms of the amount of the
compensation opportunities

15



--------------------------------------------------------------------------------



 



  so provided, to those provided to grantee immediately prior to the Change in
Control. For the avoidance of doubt, without limiting the foregoing, the Company
shall be deemed to have failed to continue the grantee’s participation in such
plans on a basis not significantly less favorable to grantee in the event that
grantee’s target long-term incentive compensation opportunity (expressed as a
percentage of grantee’s base salary) subsequent to the Change of Control shall
not equal or exceed his or her long-term incentive compensation opportunity
(expressed as a percentage of grantee’s base salary) as in effect immediately
prior to the Change in Control;           (G) the failure by the Company to
continue to provide the grantee with benefits comparable in the aggregate to
those enjoyed by the grantee under the Company’s retirement, life insurance,
medical, dental, health, accident and disability plans in which the grantee was
participating immediately prior to the Change in Control;           (H) the
failure of the Company to obtain an agreement from any successor to assume and
agree to perform the severance agreement between the grantee and the Company, if
any, to the extent contemplated by the terms of any such agreement, prior to the
effective date of any such succession, or, if such an agreement is so obtained,
the failure of the Company, within three (3) business days after receiving a
written request from the grantee for such agreement, to so provide such
agreement; or           (I) any purported termination of the grantee’s
employment which is not effected pursuant to the methods set forth in the
severance agreement between the grantee and the Company, if any.

      The grantee’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting good
reason hereunder. Notwithstanding the foregoing, the occurrence of an event that
would otherwise constitute good reason hereunder shall cease to be an event
constituting good reason if the grantee does not provide notice of termination
to the Company within one hundred eighty (180) days of the date that the grantee
first becomes aware of the occurrence of such event.
      (d) Notwithstanding Section 1.6(f) and solely for purposes of this
Section 3.8, the term “cause” shall mean the following:


        (i) to the extent that there is an employment, severance or other
agreement governing the relationship between the grantee and the Company, a
Company subsidiary or a Company joint venture, which agreement contains a
definition of “cause,” cause shall consist of those acts or omissions that would
constitute “cause” under such agreement; and otherwise,           (ii) the
grantee’s termination of employment by the Company or an affiliate on account of
any one or more of the following:



        (A) grantee’s willful and intentional repeated failure or refusal,
continuing after notice that specifically identifies the breach(es) complained
of, to perform substantially his or her material duties, responsibilities and
obligations (other than a failure resulting from grantee’s incapacity due to
physical or mental illness or other reasons beyond the control of grantee), and
which failure or refusal results in demonstrable direct and material injury to
the Company;           (B) any willful and intentional act or failure to act
involving fraud, misrepresentation, theft, embezzlement, dishonesty or moral
turpitude (collectively, “Fraud”) which results in demonstrable direct and
material injury to the Company, or any act that constitutes misconduct resulting
in a restatement of the Company’s financial statements due to material
non-compliance with any financial reporting requirement within the meaning of
Section 304 of The Sarbanes-Oxley Act of 2002;           (C) conviction of (or a
plea of nolo contendere to) an offense which is a felony in the jurisdiction
involved or which is a misdemeanor in the jurisdiction involved but which
involves Fraud; and

16



--------------------------------------------------------------------------------



 





        (D) the grantee’s complete inability to perform his or her material
duties, responsibilities and obligations on account of a physical or mental
incapacity or impairment for a period of more than 180 consecutive days or for
an aggregate of 240 days within a 360-day period, which incapacity or impairment
continues for more than thirty (30) days after grantee’s receipt of written
notice from the Company given after such 180 or 240 day period has run without
grantee’s return, on a substantially full-time basis, to employment.

      For purposes of determining whether cause exists, no act, or failure to
act, on grantee’s part shall be deemed “willful” or “intentional” unless done,
or omitted to be done, by grantee in bad faith, and without reasonable belief
that his or her action or omission was in the best interests of the Company. For
purposes of clause (D) above, a determination of grantee’s complete inability to
perform his or her material duties, responsibilities and obligations will be
made by a single physician satisfactory to both grantee and the Company;
provided that if grantee and the Company cannot agree as to a single physician,
then each will select a physician and these two together will select a third
physician, whose determination will be binding on grantee and the Company.
Grantee shall have the right to present to the Company and such physician such
information and arguments on grantee’s behalf as grantee deems appropriate,
including the opinion of grantee’s personal physician.
      Any rights the Company may have hereunder in respect of the events giving
rise to cause shall be in addition to the rights the Company may have under any
other agreement with a grantee or at law or in equity. Any determination of
whether a grantee’s employment is (or is deemed to have been) terminated for
cause for purposes of the Plan or any award hereunder shall be made by the
Committee in its discretion. If, subsequent to a grantee’s voluntary termination
of employment or involuntary termination of employment without cause, it is
discovered that the grantee’s employment could have been terminated for cause,
the Committee may deem such grantee’s employment to have been terminated for
cause. A grantee’s termination of employment for cause shall be effective as of
the date of the occurrence of the event giving rise to cause, regardless of when
the determination of cause is made.


3.9      Limitations Imposed by Section 162(m)

      (a) Qualified Performance-Based Compensation. To the extent the Committee
determines it is desirable to grant an award to an individual it anticipates
might be a “162(m) covered employee” (as defined below), with respect to which
award the compensation realized by the grantee will or may not otherwise be
deductible by operation of section 162(m) of the Code, the Committee may, as
part of its effort to have such an award treated as “qualified performance-based
compensation” within the meaning of Code section 162(m), make the granting
and/or vesting of the award subject to the attainment of one or more
pre-established objective performance goals during a performance period, as set
forth below.


        (i) Covered Employees. An individual is a “162(m) covered employee” if,
as of the last day of the Company’s taxable year for which the compensation
related to an award would otherwise be deductible (without regard to
section 162(m)), he or she is (A) the chief executive officer of the Company (or
is acting in such capacity) or (B) one of the four highest compensated officers
of the Company other than the chief executive officer. Whether an individual is
described in either clause (A) or (B) above shall be determined in accordance
with applicable regulations under section 162(m) of the Code.          
(ii) Performance Goals. Prior to the ninety-first (91st) day of the applicable
performance period or during such other period as may be permitted under
Section 162(m) of the Code, the Committee shall establish one or more objective
performance goals with respect to such performance period. Such performance
goals shall be expressed in terms of one or more of the following criteria:
(a) earnings (either in the aggregate or on a per-share basis, reflecting
dilution of shares as the Committee deems appropriate and, if the Committee so
determines, net of or including dividends); (b) gross or net sales; (c) cash
flow(s) (including either operating or net cash flows); (d) financial return
ratios; (e) total shareholder return, shareholder return based on growth
measures or the attainment by the shares of a specified value for a specified
period of time, share price or share price appreciation; (f) value of assets,

17



--------------------------------------------------------------------------------



 



  return or net return on assets, net assets or capital (including invested
capital); (g) adjusted pre-tax margin; (h) margins, profits and expense levels;
(i) dividends; (j) market share, market penetration or other performance
measures with respect to specific designated products or product groups and/or
specific geographic areas; (k) reduction of losses, loss ratios or expense
ratios; (l) reduction in fixed costs; (m) operating cost management; (n) cost of
capital; (o) debt reduction; (p) productivity improvements; (q) inventory
turnover measurements; or (r) customer satisfaction based on specified objective
goals or a Company-sponsored customer survey. Each such performance goal (A) may
be expressed (1) with respect to the Company as a whole or with respect to one
or more divisions or business units, (2) on a pre-tax or after-tax basis, (3) on
an absolute and/or relative basis, and (B) may employ comparisons with past
performance of the Company (including one or more divisions) and/or the current
or past performance of other companies, and in the case of earnings-based
measures, may employ comparisons to capital, stockholders’ equity and shares
outstanding.           To the extent applicable, the measures used in
performance goals set under the Plan shall be determined in accordance with
generally accepted accounting principles (“GAAP”) and in a manner consistent
with the methods used in the Company’s regular reports on Forms 10-K and 10-Q,
without regard to any of the following, unless otherwise determined by the
Committee consistent with the requirements of Section 162(m)(4)(C) and the
regulations thereunder:



        (A) all items of gain, loss or expense for a fiscal year that are
related to special, unusual or non-recurring items, events or circumstances
affecting the Company or the financial statements of the Company;          
(B) all items of gain, loss or expense for a fiscal year that are related to
(i) the disposal of a business or discontinued operations or (ii) the operations
of any business acquired by Company during the fiscal year; and          
(C) all items of gain, loss or expense for a fiscal year that are related to
changes in accounting principles or to changes in applicable law or regulations.



        To the extent any objective performance goals are expressed using any
earnings or sales-based measures that require deviations from GAAP, such
deviations shall be at the discretion of the Committee and established at the
time the applicable performance goals are established.          
(iii) Performance Period. The Committee in its sole discretion shall determine
the length of each performance period.

      (b) Nonqualified Deferred Compensation. Notwithstanding any other
provision hereunder, prior to a Change in Control, if and to the extent that the
Committee determines the Company’s federal tax deduction in respect of an award
may be limited as a result of section 162(m) of the Code, the Committee may take
the following actions:


        (i) With respect to options, stock appreciation rights or dividend
equivalent rights, the Committee may delay the exercise or payment, as the case
may be, in respect of such options, stock appreciation rights or dividend
equivalent rights until a date that is within 30 days after the earlier to occur
of (A) the grantee’s termination of employment and (B) the occurrence of a
Change in Control. In the event that a grantee exercises an option, or stock
appreciation right or would receive a payment in respect of a dividend
equivalent right at a time when the grantee is a 162(m) covered employee, and
the Committee determines to delay the exercise or payment, as the case may be,
in respect of any such award, the Committee shall credit cash or, in the case of
an amount payable in Common Stock, the Fair Market Value of the Common Stock,
payable to the grantee to a book account. The grantee shall have no rights in
respect of such book account and the amount credited thereto shall not be
transferable by the grantee other than by will or laws of descent and
distribution. The Committee may credit additional amounts to such book account
as it may determine in its sole discretion. Any book account created hereunder
shall represent only an unfunded, unsecured promise by the Company to pay the
amount credited thereto to the grantee in the future.

18



--------------------------------------------------------------------------------



 





        (ii) With respect to restricted stock, restricted stock units,
unrestricted stock or performance shares, the Committee may require the grantee
to surrender to the Committee any Grant Certificates with respect to such
awards, in order to cancel the awards of such restricted stock, restricted stock
units, unrestricted stock and/or performance shares (and any related dividend
equivalent rights). In exchange for such cancellation, the Committee shall
credit to a book account a cash amount equal to the Fair Market Value of the
shares of Common Stock subject to such awards. The amount credited to the book
account shall be paid to the grantee within 30 days after the earlier to occur
of (A) the grantee’s termination of employment and (B) the occurrence of a
Change in Control. The grantee shall have no rights in respect of such book
account and the amount credited thereto shall not be transferable by the grantee
other than by will or laws of descent and distribution. The Committee may credit
additional amounts to such book account as it may determine in its sole
discretion. Any book account created hereunder shall represent only an unfunded,
unsecured promise by the Company to pay the amount credited thereto to the
grantee in the future.



3.10      Right of Discharge Reserved

      Nothing in the Plan or in any Grant Certificate shall confer upon any
grantee the right to continue employment with the Company or affect any right
which the Company may have to terminate such employment.


3.11      Nature of Payments

      (a) Consideration for Services Performed. Any and all grants of awards and
issuances of shares of Common Stock under the Plan shall be in consideration of
services performed for the Company by the grantee.
      (b) Not Taken into Account for Benefits. All such grants and issuances
shall constitute a special incentive payment to the grantee and shall not be
taken into account in computing the amount of salary or compensation of the
grantee for the purpose of determining any benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company or under any agreement between the Company and the grantee, unless such
plan or agreement specifically otherwise provides.


3.12      Non-Uniform Determinations

      The Committee’s determinations under the Plan need not be uniform and may
be made by it selectively among persons who receive, or who are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Grant Certificates,
as to (a) the persons to receive awards under the Plan, (b) the terms and
provisions of awards under the Plan, and (c) the treatment of leaves of absence
pursuant to Section 1.6(c).


3.13      Other Payments or Awards

      Nothing contained in the Plan shall be deemed in any way to limit or
restrict the Company from making any award or payment to any person under any
other plan, arrangement or understanding, whether now existing or hereafter in
effect.


3.14      Headings

      Any section, subsection, paragraph or other subdivision headings contained
herein are for the purpose of convenience only and are not intended to expand,
limit or otherwise define the contents of such subdivisions.


3.15      Effective Date and Term of Plan

      (a) Adoption; Stockholder Approval. The Plan was adopted by the Board on
March 15, 2005, subject to approval by the Company’s stockholders. All awards
under the Plan prior to such stockholder approval are

19



--------------------------------------------------------------------------------



 



subject in their entirety to such approval. If such approval is not obtained
prior to the first anniversary of the date of adoption of the Plan, the Plan and
all awards thereunder shall terminate on that date.
      (b) Termination of Plan. Unless sooner terminated by the Board or pursuant
to paragraph (a) above, the provisions of the Plan respecting the grant of any
award pursuant to which shares of Common Stock will be granted shall terminate
on the tenth anniversary of the adoption of the Plan by the Board, and no such
awards shall thereafter be made under the Plan. The provisions of the Plan
respecting the conditioning of the granting or vesting awards upon the
achievement of performance goals shall terminate on the fifth anniversary of the
adoption of the Plan by the Board. All awards made under the Plan prior to the
termination of the respective provisions shall remain in effect until such
awards have been satisfied or terminated in accordance with the terms and
provisions of the Plan and the applicable Grant Certificates.


3.16      Restriction on Issuance of Stock Pursuant to Awards

      The Company shall not permit any shares of Common Stock to be issued
pursuant to Awards granted under the Plan unless such shares of Common Stock are
fully paid and non-assessable, within the meaning of Section 152 of the Delaware
General Corporation Law, except as otherwise permitted by Section 153(c) of the
Delaware General Corporation Law.


3.17      Deferred Compensation

      The Plan is intended to comply with the requirements of Section 409A of
the Code so as not to be subject to tax under Section 409A, and shall be
interpreted accordingly. After final guidance is issued by the Internal Revenue
Service with respect to Section 409A, the Board will amend the Plan as necessary
to ensure compliance with Section 409A.


3.18      Governing Law

      Except to the extent preempted by any applicable federal law, the Plan
will be construed and administered in accordance with the laws of the State of
Delaware, without giving effect to principles of conflict of laws.

20